

117 HR 5094 IH: Nursing Home Workforce Support and Expansion Act of 2021
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5094IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mr. Horsford (for himself, Ms. Lee of California, Mr. Bowman, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XX of the Social Security Act to provide for nursing home worker training grants.1.Short titleThis Act may be cited as the Nursing Home Workforce Support and Expansion Act of 2021.2.Nursing home worker training grantsSection 2041 of the Social Security Act (42 U.S.C. 1397m) is amended to read as follows:2041.Nursing home worker training grants(a)In general(1)State entitlement(A)In generalEach State shall be entitled to receive from the Secretary for each fiscal year specified in subsection (e)(1) a grant in an amount equal to the amount allotted to the State under subparagraph (B).(B)State allotments(i)In generalSubject to clauses (ii) and (iii), the amount allotted to a State under this subparagraph for a fiscal year shall be—(I)the number of State residents who have attained 65 years of age or are under a disability (as defined in section 216(i)(1)), as determined by the Secretary using the most recent version of the American Community Survey published by the Bureau of the Census or a successor data set; divided by(II)the total number of such residents of all States.(ii)LimitationThe amount allotted to a State under this subparagraph for a fiscal year shall be not less than 0.25 percent of the available amount for the fiscal year.(iii)Adjustment of state allotmentsSubject to clause (ii), the Secretary shall proportionately increase or decrease the amounts allotted under this subparagraph for a fiscal year as necessary to ensure that the available amount for the fiscal year is allotted among the States.(iv)Redeterminations(I)FrequencyThe Secretary shall make the determination referred to in clause (i)(I) every 5 years.(II)LimitationSubject to clause (ii), the amount allotted to a State under this subparagraph, on the basis of such a determination, for a fiscal year after fiscal year 2026 shall be—(aa)not less than 90 percent of the amount of the grant made to the State under this subparagraph for the then preceding fiscal year; and(bb)not more than 110 percent of the amount referred to in item (aa).(2)Grants to Indian tribes and tribal organizations(A)In generalThe Secretary, in consultation with the Secretary of the Interior, shall make grants in accordance with this section to Indian tribes and tribal organizations who operate at least 1 eligible setting.(B)Grant formulaThe Secretary, in consultation with the Secretary of the Interior, shall devise a formula for distributing among Indian tribes and tribal organizations the amount required to be reserved by subsection (e)(1) for each fiscal year.(3)Sub-grantsA State, Indian tribe, or tribal organization to which an amount is paid under this section may use the amount to make sub-grants to local organizations, including community organizations, local non-profits, elder rights and justice groups, and workforce development boards for any purpose described in paragraph (1) or (2) of subsection (b).(b)Use of funds(1)Required usesA State to which an amount is paid under this section shall use the amount to—(A)provide wage subsidies to eligible individuals;(B)provide student loan repayment or tuition assistance to eligible individuals for a degree or certification in a field relevant to their position referred to in subsection (f)(1)(A);(C)guarantee affordable and accessible child care for eligible individuals, including help with referrals, co-pays, or other direct assistance; and(D)provide assistance where necessary with obtaining appropriate transportation, including public transportation if available, or gas money if public transportation is unavailable or impractical based on work hours or location.(2)Authorized usesA State to which an amount is paid under this section may use the amount to—(A)establish a reserve fund for financial assistance to eligible individuals in emergency situations;(B)provide in-kind resource donations, such as interview clothing and conference attendance fees;(C)provide assistance with programs and activities, including legal assistance, deemed necessary to address arrest or conviction records that are an employment barrier;(D)support employers operating an eligible setting in the State in providing employees with not less than 2 weeks of paid leave per year; or(E)provide other support services the Secretary deems necessary to allow for successful recruitment and retention of workers.(3)Provision of funds only for the benefit of eligible individuals in eligible settingsA State to which an amount is paid under this section may provide the amount to only an eligible individual or a partner organization serving an eligible individual.(4)NonsupplantationA State to which an amount is paid under this section shall not use the amount to supplant the expenditure of any State funds for recruiting or retaining employees in an eligible setting.(5)Obligation deadlineA State, Indian tribe, or tribal organization shall remit to the Secretary for reallotment under this section any amount paid under this section for a fiscal year that is not obligated within 2 years after the end of the fiscal year.(c)AdministrationA State to which a grant is made under this section shall reserve not more than 10 percent of the grant to—(1)administer subgrants in accordance with this section;(2)provide technical assistance and support for applying for and accessing such a subgrant opportunity;(3)publicize the availability of the subgrants;(4)carry out activities to increase the supply of eligible individuals; and(5)provide technical assistance to help subgrantees find and train individuals to provide the services for which they are contracted.(d)Reports(1)State reportsNot less frequently than annually, each State to which a grant has been made under this section shall transmit to the Secretary a written report describing the activities undertaken by the State pursuant to this section during the period covered by the report, which shall include—(A)the total amount expended in the State for each type of use described in paragraph (1) or (2) of subsection (b);(B)the total number of non-State organizations in the State to which grant funds were provided, and the amount so provided to each such organization;(C)the change in the number of individuals working in each job category described in subsection (f)(1)(A) in an eligible setting in the State;(D)the average duration of employment for each such job category;(E)the average annual wage of workers in each job category described in subsection (f)(1)(A) in an eligible setting in the State;(F)the average amount of paid time off to which a worker in each job category described in subsection (f)(1)(A) in an eligible setting in the State is entitled by their contract; and(G)such other data elements as the Secretary deems relevant.(2)Report to the CongressNot later than 3 years after the date of the enactment of this section, and every 4 years thereafter, the Secretary shall submit to the Congress a written report outlining how the States have used the grants made under this section during the period covered by the report, which shall include—(A)the total amount expended in each State for each type of use described in paragraph (1) or (2) of subsection (b);(B)the total number of non-State organizations in each State to which grant funds were provided, and the amount so provided to each such organization;(C)the change in the number of individuals working in each job category described in subsection (f)(1)(A) in an eligible setting;(D)the average duration of employment for each such job category, by State;(E)the average annual wage of workers in each job category described in subsection (f)(1)(A) in an eligible setting;(F)the average amount of paid time off to which a worker in each job category described in subsection (f)(1)(A) in an eligible setting is entitled by their contract; and(G)such other data elements as the Secretary deems relevant.(e)AppropriationOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary $400,000,000 for each of fiscal years 2022 through 2025 to carry out this section, of which 2 percent shall be reserved for grants to Indian tribes and tribal organizations.(f)DefinitionsIn this section:(1)Available amountThe term available amount means, with respect to a fiscal year, the amount specified in subsection (e) that remains after the reservation required by such subsection for the fiscal year, plus all amounts remitted to the Secretary under subsection (b)(5) that have not been reallotted under subsection (a)(1)(B)(iii).(2)Eligible individualThe term eligible individual means an individual who—(A)(i)is a qualified home health aide, as defined in section 484.80(a) of title 42, Code of Federal Regulations;(ii)is a nurse aide approved by the State as meeting the requirements of sections 483.150 through 483.154 of such title, and is listed in good standing on the State nurse aide registry;(iii)is a personal care aide approved by the State, and furnishes personal care services, as defined in section 440.167 of such title;(iv)is a qualified hospice aide, as defined in section 418.76 of such title; or(v)is a licensed practical nurse or a licensed or certified social worker; or(vi)is receiving training to be certified or licensed as such an aide, nurse, or social worker; and(B)provides (or, in the case of a trainee, intends to provide) services as such an aide, nurse, or social worker in an eligible setting.(3)Eligible settingThe term eligible setting means—(A)a skilled nursing facility, as defined in section 1819;(B)a nursing facility, as defined in section 1919;(C)a home health agency, as defined in section 1891;(D)a facility approved to deliver home or community-based services authorized under State options described in subsection (c) or (i) of section 1915 or, as relevant, demonstration projects authorized under section 1115;(E)a hospice, as defined in section 1814; or(F)a tribal assisted living facility.(4)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act..